Citation Nr: 1224403	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1965 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board remanded this claim in February 2011 for further development.  It now returns for appellate review. 

As noted in the Board's prior remand, the issue of entitlement to a compensable rating for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's service-connected orthopedic disabilities preclude him from engaging in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability have been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011)





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

Entitlement to TDIU has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



II. Analysis

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and that he is entitled to a total disability rating.  For the reasons that follow, the Board concludes that TDIU is warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Under 38 C.F.R. § 4.26 (2011), when a partial disability results from a disease or injury of both arms or legs, the ratings for the disabilities of the right and left sides will be combined as usual under 38 C.F.R. § 4.25 (2011), and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations, or converting to degree of disability.  This is known as the bilateral factor.  

Here, service connection has been established for the following disabilities: Residuals of a fracture of the left femur with limitation of the left knee, rated as 20 percent disabling effective March 27, 2008; residuals of a fracture of the left tibia with limitation of motion of the left ankle, rated as 20 percent disabling from March 27, 2008; residuals of a fracture of the right femur with limitation of the right knee joint, rated as 10 percent disabling effective May 24, 1968; degenerative disc disease of the lumbosacral spine, rated as 10 percent disabling effective February 14, 2005, and 20 percent disabling effective March 24, 2011; amputation of the middle and ring fingers of the left hand, rated as 10 percent disabling effective May 24, 1968; residuals of a fracture of the mandible, rated as noncompensable; tinnitus, rated as 10 percent disabling effective June 15, 2005; hepatitis C rated as noncompensable; and bilateral hearing loss rated as noncompensable.   

The Board finds that the Veteran's service-connected orthopedic disabilities have met the schedular criteria throughout the pendency of this appeal.  Specifically, the Veteran's disabilities of the bilateral legs and knees, left ankle, low back, and amputation of the middle and ring fingers of the left hand are all orthopedic disabilities.  As such, they are considered one disability for TDIU purposes.  See 38 C.F.R. § 4.16(a).  At the time of the Veteran's March 2008 claim for benefits, a 10 percent rating was in effect for the low back.  Using the combined ratings table in section 4.25, the Veteran's disabilities of the bilateral legs and left ankle have a combined rating of 42 percent.  Applying the bilateral factor, 4.2 percent is added to this value, resulting in a combined rating of 46.2 percent.  See 38 C.F.R. § 4.26.  When this rating is combined with the 10 percent rating assigned the Veteran's low back disability prior to March 24, 2011 and with the amputation of the middle and ring fingers of the left hand, it results in a combined rating of 60 percent, rounding to the nearest 10 percent.  See 38 C.F.R. § 4.25.  Thus, the schedular criteria for consideration of entitlement to TDIU were met as of the March 27, 2008 date of claim.  See 38 C.F.R. § 4.16(a).

The Board also notes that disabilities of the bilateral legs and knees, left ankle, low back, and mandible, as well as the Veteran's hepatitis C, all share a common etiology, as they stem directly or indirectly from injuries the Veteran sustained in a motor vehicle accident (MVA) during active service.  At the time of the accident, he incurred injuries to the bilateral legs and the mandible.  Service connection for a low back disability was subsequently granted as secondary to the Veteran's bilateral leg disabilities.  Service connection for hepatitis C was also subsequently granted based on a blood transfusion the Veteran underwent in 1968 as a result of the MVA.  Therefore, because all of these disabilities stem directly or indirectly from the Veteran's in-service MVA, they are considered one disability under 38 C.F.R. § 4.16(a) for the purposes of considering entitlement to TDIU.  Using the bilateral factor, they result in a combined disability rating of 60 percent under section 4.25 as of March 24, 2011, the effective date of the 20 percent rating assigned the Veteran's low back disability.  Thus, the schedular criteria for the disabilities resulting from the MVA have been met since March 24, 2011.  Moreover, as discussed above, the schedular criteria for TDIU consideration had already been met by the time of the Veteran's March 2008 claim based on the Veteran's combined orthopedic disabilities.  As such, the schedular criteria have been met throughout the pendency of this appeal.  See 38 C.F.R. § 4.16(a).

The Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to engage in substantially gainful employment as a result of his service-connected disabilities.  Specifically, the Veteran indicated in his June 2008 formal application for TDIU (VA Form 21-8940) that he stopped working in 1990 due to his service-connected disabilities.  An April 2001 Social Security Administration (SSA) decision reflects that the Veteran was considered to be disabled (i.e. precluded from engaging in substantial gainful employment) since December 1991 due to his osteoarthritis and related disorders.  In this regard, an April 2001 SSA examination, which no doubt formed a significant basis for SSA's determination, focused mostly on the Veteran's "multiple orthopedic injuries to both knees and left femur with severe residuals."  A March 1993 SSA decision, in which the Veteran was initially found to be disabled, also focused on the Veteran's orthopedic disabilities of the bilateral legs, ankle, and lumbar spine, concluding that these disabilities, among others, "significantly limited his ability to perform basic work-related activity."  In short, the Veteran has been found by SSA to be totally disabled in large part due to his service-connected orthopedic disabilities.

In March 2011, the Veteran underwent a VA orthopedic examination to assess his occupational impairment resulting from his service-connected orthopedic disabilities.  After thoroughly examining the Veteran and recording the pertinent clinical findings in detail, the examiner concluded that the Veteran would be unable to obtain and retain any employment due to his disabilities of the bilateral lower extremities and lumbar spine.  The Board finds that this examination report is especially probative as it represents the findings of a medical doctor who carefully examined the Veteran, reviewed the claims file and the Veteran's medical history, and concluded that the Veteran was unable to work based on the clinical findings made on examination. 

With regard to the Veteran's hepatitis C, the Board notes that a March 2011 VA examination report reflects that the Veteran reported considerable fatigue associated with this disorder.  However, other symptoms experienced by the Veteran in the past as side effects of treatment for hepatitis C had resolved with discontinuation of such treatment.  The examiner concluded that it was less likely as not that hepatitis C alone rendered the Veteran unemployable. 

The Board also notes that according to the March 1993 SSA decision, the Veteran has a ninth grade education and obtained a high school general equivalency degree in the U.S. Navy.  The Veteran had previously been employed as a heavy equipment operator and tractor-trailer driver.  SSA found that the Veteran's job skills could not be transferred to other unrelated work.  

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran is precluded from substantially gainful employment as a result of his service-connected orthopedic disabilities.  In this regard, the Veteran has been found to be unable to work by SSA since 1991, in large part due to his service-connected orthopedic disabilities of the low back and lower extremities, and the March 2011 VA orthopedic examination confirms his unemployability due to his service-connected disabilities of the bilateral lower extremities and lumbar spine.  Although the Veteran's service-connected hepatitis C has not been found to prevent him from working, it was noted in the March 2011 VA examination that he experienced considerable fatigue associated with this disorder, which further supports a finding of unemployability when this symptom is considered in conjunction with his other service-connected disabilities.  Finally, the Veteran's limited education and work experience, as shown in the March 1993 SSA decision, weighs against a finding that he would be able to engage in sedentary work, and his orthopedic disabilities clearly prevent him from doing manual labor. 

Because the Board finds that the Veteran is unable to engage in substantially gainful employment by virtue of his service-connected orthopedic disabilities, there is no need for the Board to address impact of his service-connected hearing loss and tinnitus on his occupational functioning. 

In sum, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt applies, and entitlement to TDIU is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a total disability based on individual unemployability is granted, subject to the laws and regulations governing payment of monetary benefits. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


